 In the Matter ofDWIGHTMANUFACTURING COMPANYandLOCAL No.1878, OF UNITEDTEXTILE WORKERS OFAMERICACase No. R-9ORDEROctober 20, 1939On November 4, 1935, Local No. 1878, United Textile Workers ofAmerica, herein called Local No. 1878, filed with the RegionalDirector for the Tenth Region (Atlanta, Georgia) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Dwight Manufacturing Company, Gads-den, Alabama, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449.On November 14,1935, the National Labor Relations Board, herein called the Board,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing on due notice.Pursuant to notice duly served, a hearing was held on January 2, 3,4, 6, and 7, 1936, before a Trial Examiner duly designated by theBoard.Dwight Employees Association, herein called the Associa-tion, and eight individual employees of the Company intervened inthe proceeding and opposed the holding of an election by the Board.On March 9, 1936, the Board issued a Decision and a Direction ofElection,1 and on March 16, 1936, issued an Amended Direction ofElection.2The Amended Direction of Election directed that anelection by secret ballot be held among certain employees of theCompany to determine whether they desired to be represented bythe Association or by Local No. 1878, such election to be held within10 days after the production by the Company of its pay-roll lists.On April 26, 1937, after the termination of certain litigation concern-ing this proceeding, pending which no action had been taken pur-suant to the Amended Direction of Election, Textile Workers'Organizing Committee, on behalf of Local No. 1878, requested the11 N. L. R.B. 309.21 N. L. R. B. 315.16 N. L.R. B., No. 23.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard to defer action in the case indefinitely.On September 22,1939,TextileWorkers Union of America, which claims to be thesuccessor of the international union with which Local No. 1878 wasaffiliated, filed with the Regional Director a request for the with-drawal of the said petition without prejudice.No other organiza-tion has asked the Board to continue its investigation of representa-tives.Under these circumstances, and in view of the time whichhas elapsed since the issuance of the Amended Direction of Election,the Board sees no reason why the request of Textile Workers Unionof America should not be granted.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,IT IS HEREBY ORDERED that leave be, and it hereby is, granted forthe withdrawal of the petition for investigation and certification ofrepresentatives of employees of Dwight Manufacturing Company,Gadsden, Alabama, filed by Local No. 1878, United Textile Workersof America, on November 4, 1935, and the said petition is herebydeemed to have been withdrawn, without prejudice;AND IT IS FURTHER ORDERED that the said order of November 14,.1935, the hearing held on January 2, 3, 4, 6 and 7, 1936, the Decisionand the Direction of Election issued on March 9, 1936, the AmendedDirection of Election issued on March 16, 1936, and all other pro-ceedings before the Board taken pursuant to the said petition be, andthey hereby are, vacated and set aside, and that this case be, and ithereby is, closed.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Order.